Appeal by defendant from a judgment of the Supreme Court, Richmond County, rendered October 19, 1962 after a jury trial, convicting him of operating a policy business (Penal Law, § 974-a); possession of policy slips (Penal Law, § 975); book-making (Penal Law, § 986) ; and possession of book-making records (¡Penal Law, § 986-b), and imposing sentence. Judgment affirmed. We neither approve nor condone the Assistant District Attorney’s conduct in arguing in his summation with respect to what he assumed were the total annual policy collections of the defendant, or with respect to what he assumed was the defendant’s income from policy operations. These matters had no bearing on the defendant’s guilt or innocence of the crime charged. However, the error did not prejudice any of the defendant’s substantial rights, and in the absence of any such prejudice the judgment should be affirmed (Code Grim. Pro., § 542). Beldock, P. J., Kleinfeld, Christ, Hill and Rabin, JJ., concur.